—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered January 9, 1991, convicting defendant, after jury trial, of murder in the second degree and sentencing him, as a predicate felony offender, to 25 years to life, unanimously affirmed.
Defendant was an enforcer for a drug organization. He was convicted for the execution of the leader of a rival drug organization, committed in full view of several of the People’s witnesses. Defendant was known to these witnesses. One of the People’s witnesses had worked with defendant as an enforcer, and described the background of the rivalry between the two drug operations. This evidence was probative of defendant’s motive and the narrative background of the killing and its probative value outweighed the risk of undue prejudice (People v Alvino, 71 NY2d 233, 241-242). Defendant’s contention that this evidence was cumulative does not mandate a contrary result (see, supra, at 242, 245).
Defendant’s contention that the court below displayed bias against counsel and excessively interfered with the trial is *409unpreserved for review (People v Charleston, 56 NY2d 886) and we decline to review in the interest of justice. If we were to review, we would reject the claim as meritless.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Ellerin, J. P., Ross, Asch, Kassal and Rubin, JJ.
Concur—Ellerin, J. P., Ross,